                                         Case 5:18-md-02834-BLF Document 702 Filed 07/20/21 Page 1 of 2




                                   1

                                   2
                                                                   UNITED STATES DISTRICT COURT
                                   3                             NORTHERN DISTRICT OF CALIFORNIA
                                                                         SAN JOSE DIVISION
                                   4
                                         IN RE: PERSONALWEB                                Case No. 18-md-02834-BLF
                                   5
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                         LITIGATION
                                   6
                                                                                           ORDER DENYING REQUEST FOR
                                   7     AMAZON.COM, INC., and AMAZON                      AMENDED JUDGMENT
                                         WEB SERVICES, INC.,
                                   8
                                                        Plaintiffs                        Case No.: 5:18-cv-00767-BLF
                                   9            v.

                                  10     PERSONALWEB TECHNOLOGIES, LLC
                                         and LEVEL 3 COMMUNICATIONS, LLC,                 Case No.: 5:18-cv-05619-BLF
                                  11
Northern District of California
 United States District Court




                                                        Defendants,
                                  12

                                  13     PERSONALWEB TECHNOLOGIES, LLC,
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  14
                                                        Plaintiffs,
                                  15            v.

                                  16     TWITCH INTERACTIVE, INC.,

                                  17                    Defendant.

                                  18

                                  19
                                              The Court again DENIES the request by Amazon.com, Inc., Amazon Web Services, Inc.,
                                  20   and Twitch Interactive, Inc. for a new judgment. ECF 700. As the Court explained in its previous

                                  21   order denying the request, ECF 699, Fed. R. Civ. P. 58(d) does not provide for multiple judgments

                                  22   in a single case. Thus, any amended judgment must incorporate the newly awarded fees and costs

                                       along with this Court’s original judgment so as to produce a single judgment in each case. The Court
                                  23
                                       has attached a proposed amended judgment to this Order. The Court will file the amended judgment
                                  24
                                       on July 26, 2021, absent objection from either party.
                                  25

                                  26
                                         Case 5:18-md-02834-BLF Document 702 Filed 07/20/21 Page 2 of 2




                                   1
                                              IT IS SO ORDERED.
                                   2
                                       Dated: July 19, 2021
                                   3                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                                                           United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11
Northern District of California
 United States District Court




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                                                            2
                                  26
